       Case 4:19-cv-00095-CDL Document 29 Filed 06/01/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

AUTO-OWNERS INSURANCE COMPANY,       *

      Plaintiff,                     *

vs.                                  *
                                             CASE NO. 4:19-CV-95 (CDL)
WAYNE FRIER HOME CENTER OF           *
BYRON LLC, WMT HOUSING LLC,
DONALD MASON, and MARY ANN           *
ARMIJO,
                                     *
      Defendants.
                                     *

                                O R D E R

      In this declaratory judgment action, Auto-Owners Insurance

Company (“Auto-Owners”) asks the Court to find that it does not

owe its insured, Wayne Frier Home Center of Byron, LLC (“Wayne

Frier”), coverage in an underlying state court lawsuit.                In the

underlying suit, Donald Mason and Mary Ann Armijo bring claims

against Wayne Frier and WMT Housing LLC for negligent design,

build, and manufacture of their home.         Auto-Owners claims Wayne

Frier did not timely notify it of the underlying suit.                    It,

therefore, brought this action in federal court seeking a ruling

that it has no duty to defend or indemnify Wayne Frier in the

underlying suit based on Wayne Frier’s untimely notification and

various exclusions in the insurance policy.        It named Wayne Frier,

WMT Housing, Mason, and Armijo as defendants in this action.




                                    1
      Case 4:19-cv-00095-CDL Document 29 Filed 06/01/20 Page 2 of 3



     Mason and Armijo were properly served with process, but they

did not timely respond to Auto-Owners’ complaint and have yet to

enter an appearance in this case.       See Aff. of Service, ECF No.

10-1 (showing Mason was personally served); Aff. of Service, ECF

No. 11-1 (showing Armijo was personally served).         Therefore, they

are in default.   Wayne Frier and WMT Housing, however, did respond

to the complaint, and they proceeded through discovery.               Auto-

Owners has moved for summary judgment against all defendants (ECF

No. 20).    Wayne Frier and WMT Housing do not oppose summary

judgment and consent to granting Auto-Owners’ requested relief,

except they ask that all parties bear their own costs.                Auto-

Owners has agreed to this stipulation.         For these reasons, the

Court grants Auto-Owners summary judgment against all defendants

and makes the following declaration:

     a. That, under Auto-Owners’ First Claim For Relief,
     Auto-Owners has no duty to defend or indemnify Wayne
     Frier under the contract of insurance with Auto-Owners
     to the extent said Defendant breached the policy’s
     notice of occurrence and/or claim provision, which is a
     condition precedent to coverage;

     b. That, under the Second Claim for Relief, Auto-Owners
     has no duty to defend or indemnify Wayne Frier to the
     extent Wayne Frier breached the policy’s notice of suit
     provision, which is a condition precedent to coverage;

     c. That, under the Third Claim For Relief, Auto-Owners
     has no duty to defend or indemnify Wayne Frier under the
     contract of insurance with Auto-Owners for any damages
     that fall within the expected or intended exclusion;

     d. That, under the Fourth Claim For Relief, Auto-Owners
     has no duty to defend or indemnify Wayne Frier under the
     contract of insurance with Auto-Owners for any damages


                                   2
      Case 4:19-cv-00095-CDL Document 29 Filed 06/01/20 Page 3 of 3



     that fall within the assumption of contractual liability
     exclusion; and

     e. That, under the Fifth Claim For Relief, Auto-Owners
     has no duty to defend or indemnify Wayne Frier under the
     contract of insurance with Auto-Owners for any damages
     that fall within the impaired property exclusion.

     Judgment shall be entered in favor of Auto-Owners with the

parties to bear their own costs.

IT IS SO ORDERED, this 1st day of June, 2020.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   3
